DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Dinh et al. (US 2012/0112918) in view of Oung et al. (US 8,587,489).
     Regarding claims 1, 9, 16, Dinh discloses a security system (page 1, [0005]) comprising: a plurality of pedestals comprising a first set of antennas and a second set of antennas spaced from the first set of antennas to form an interrogation zone (fig. 1-fig. 3; page 3, [0033-0034]); and a security controller communicatively coupled with the plurality of pedestals (fig. 1-fig. 3; page 3, [0033-0034]) and configured to: of interrogation signals between the first set of antennas and the second set of antennas (fig. 1-fig. 3; page 3, [0033-0034]); of the interrogation signals between the second set of antennas and the first set of antennas to coordinate with the transmission of the interrogation signals (fig. 1-fig. 3; page 3, [0033-0034]); determine whether a metal object is detected in the interrogation zone in response to the reception of the interrogation signals by the second set of antennas or by the first set of antennas (fig. 1-fig. 3; page 3, [0033-0034]); and generate and send an alarm signal in response to the metal object being detected in the interrogation zone (fig. 1-fig. 3; page 4, [0034]).

        Dinh discloses all the limitations set forth above but fails to explicitly disclose alternate transmission; alternate reception.
   However, Oung discloses alternate transmission; alternate reception (col. 3, lines 22-23).
    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Oung within the system of Dinh in order to detect the unauthorized removal of metal items from a protected area thereby increasing the reliability of the system.
     Regarding claims 7, 15, Dinh discloses a first pedestal comprising the first set of antennas; and
a second pedestal comprising the second set of antennas (page 3, [0033]).
 Regarding claim 8, Dinh discloses a memory storing instructions for controlling the security system, wherein the security controller is one or more processors further communicatively coupled with the memory (page 2, [0015]).

Claims 5-6, 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Dinh et al. (US 2012/0112918) in view of Oung et al. (US 8,587,489) as applied to claim 1 above, and further in view of Yang (US 2016/0260304).
Regarding claims 5, 13, Dinh and Oung disclose all the limitations set forth in claim 1 but fail to explicitly disclose a plurality of digital potentiometers communicatively coupled with the security controller, the first set of antennas, and the second set of antennas, and configured to null the interrogation signals received by the first set of antennas or the second set of antennas in response to the reception of the interrogation signals via the plurality of digital potentiometers.
  However, Yang discloses a plurality of digital potentiometers communicatively coupled with the security controller, the first set of antennas, and the second set of antennas, and configured to null the interrogation signals (much smaller as a percentage of the distance in page 2, [0014]) received by the first set of antennas or the second set of antennas in response to the reception of the interrogation signals via the plurality of digital potentiometers (page 2, [0012-0015]; page 7, [0066-0067]).
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Yang within the system of Dinh and Oung in order to generate an interrogation signal in an interrogation zone thereby provide greater flexibility in the system.
Regarding claims 6, 14, Dinh, Oung and Yang disclose all the limitations set forth in claim and Yang further discloses wherein the plurality of digital potentiometers may be calibrated to null the interrogation signals (may vary) a number of times by matching (adjust) signal levels of the interrogation signals received by the first set of antennas or the second set of antennas (fig. 8; page 7, [0066-0067]).


Allowable Subject Matter
Claims 2-4, 10-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in claims, the prior arts fail to teach or make obvious: 






determine a difference between signal levels of the interrogation signals at a first antenna of the second set of antennas and a second antenna of the second set of antennas or at a first antenna of the first set of antennas and a second antenna of the first set of antennas; compare the difference between the signal levels to a threshold; and determine whether the metal object is detected in the interrogation zone further in response to the difference between the signal levels being greater than the threshold.


  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seth et al. (US 2013/0309980) discloses method for sensing…….handset.
Cho (US 7,177,659) discloses power amplification system and method.
Haapakoski (US 2002/0115417) discloses method for reducing……..transmitter.
Vargantwar (US 8,676,141) discloses power control based on mobile receive diversity.
Dupray et al. (US 2013/0285855) discloses services…..network.
Orenstein et al. (US 5,976,038) discloses apparatus for detecting moving ball.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
September 9, 2022

                                                                                                   /DANIEL PREVIL/                                                                                                   Primary Examiner, Art Unit 2684